This cause comes on to be heard upon the motion of the defendant in error to dismiss the appeal upon the ground that the case-made was signed and settled before the time expired in which to suggest amendments.
The record shows that various orders extending the time to make and serve case-made were entered, the last one being on the 18th day of July, 1921, and extended the time 40 days from July 30, 1921, with ten days thereafter in which to suggest amendments, which time expired on the 8th day of September, 1921, and the time in which to suggest amendments expired on the 18th day of September, 1921. On the 6th day of August, 1921, case-made was settled and signed by the court without any notice to the defendant in error and without her presence and without waiver of her presence.
The rule is that a case-made settled and signed before the expiration of time allowed for suggesting amendments is a nullity, and confers no jurisdiction upon the Supreme Court to review alleged errors presented thereby. Frey v. McCune et al.,49 Okla. 493, 153 P. 109.
HARRISON, C. J., and JOHNSON, McNEILL, MILLER, KENNAMER, and NICHOLSON, JJ., concur.